DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation is: “element configured to support stabilization of the position” in claim 19. The elements described in the specification are wing (paras. 0027-0028), sharp protrusion which may be in the shape of a needle or nail (paras. 0025-0026), bore or groove for a suture (paras. 0021-0022, figs. 5A-5b), and flowable, curable material (para. 0045). 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
Applicant’s arguments, see Remarks p. 7-10, filed 27 December 2021, with respect to the objections to the drawings, objections to the specification, the 35 U.S.C § 112(a) rejections of claims 17-18, and the 35 U.S.C § 112(b) rejections of claims 13-14 and 17-18, have been fully considered and are persuasive.  The objections to the drawings, objections to the specification, the 35 U.S.C § 112(a) rejections of claims 17-18, and the 35 U.S.C § 112(b) rejections of claims 13-14 and 17-18 has been withdrawn. 
Applicant’s arguments, see pages 11-16, filed December 27, 2021 with respect to the rejection(s) of claims 1-18 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (U.S. Application 2015/0157424 A1) in view of Lin (U.S. Application 2014/0178835 A1).
In regards to claim 1, Zadeh teaches a socket grafting plugs system configured to be used in a socket grafting process (para. 0007), the system comprising a plurality of socket grafting plugs (para. 0008), each socket grafting plug comprising a first cross section with a first surface (2 in figs. 1A, 1C); a second cross section with a second surface smaller than the first surface (9 in figs. 1C, 1E) and configured to rest on an open hole of a patient's cervical soft tissue profile (para. 0034); and a body portion (6 in fig. 1C) extending between the first cross section and the second cross section, wherein the first cross section of each socket grafting plug belongs to a group of first plug sections comprising at least a combination of three different shapes (para. 0013) with three different sizes (paras. 0008, 0026), and the group of first cross sections and/or the group of second cross sections comprises triangles with rounded edges, squares with rounded edges, a parallelogram with rounded edges or an ovoid (paras. 0013, 0020).

 However, Lin teaches that the first cross section can be ground in a desired shape (upside of cap 12 in figs. 10C, 10E; para. 0047) or not ground at all (upside of cap 12 in fig. 10B) in order to correspond to the tooth profile (para. 0047), and that the second cross section can be flat, curved, tilted or lumpy (124 in fig. 1; para. 0036) in order to be more properly fitted with the gingival surface (para. 0036). The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh to incorporate the teachings of a configuration of Lin and provide a second cross section parallel to the first cross section. Doing so would allow the cap to be suited with or correspond to the tooth profile or the gingiva tissue (Lin, paras. 0036, 0047).

In regards to claim 2, Zadeh in view of Lin discloses the system substantially as claimed. Zadeh further teaches a socket grafting plugs system wherein the body portion of each socket grafting plug belongs to a group of body portions which comprises continuous and derivable surfaces (paras. 0020).

In regards to claim 3, Zadeh in view of Lin discloses the system substantially as claimed. Zadeh further teaches a socket grafting plugs system wherein the continuous and derivable surfaces comprise combinations of plane, convex and concave surfaces (para. 0013, 0015, 0020). 

In regards to claim 4, Zadeh in view of Lin discloses the system substantially as claimed. Zadeh further teaches a socket grafting plugs system wherein the socket grafting plugs are made of zirconia, PTFE, plastic (para. 0025), a combination of at least two of them, or other biocompatible materials able to maintain stable dimensions (paras. 0026).

In regards to claim 5, Zadeh in view of Lin discloses the system substantially as claimed. Zadeh further teaches a socket grafting plugs system wherein at least one of the socket grafting plugs comprises a passing bore or a groove, suitable for a suture to pass through (4 in figs. 1A, 1B, 1D; para. 0017).

In regards to claims 6 and 20, Zadeh in view of Lin discloses the system substantially as claimed.
Zadeh fails to teach a socket grafting plugs system wherein at least one of the socket grafting plugs comprises a passing hole, the passing hole crossing the plug from the first cross section to the second cross section and having a diameter of at least 1.5 mm, and fails to teach the passing hole wherein the passing hole is configured to allow an implant drill to pass through the passing hole. 
However, Lin teaches a socket grafting plug with a passing hole, the passing hole crossing the plug from the first cross section to the second cross section (123 in fig. 1, para. 0036), and teaches a plug that is configured to allow an implant drill to pass through the passing hole (123 in fig. 1). Lin does not explicitly teach that the passing hole is at least 1.5 mm, but Lin teaches that the cap can be cut, ground, polished, or trimmed to customize it and change its size and shape (paras. 0015, 0036). Thus, it would have been obvious to a person of ordinary skill in the art to try the passing hole diameter with at least 1.5 mm (or any desired diameter) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as 
 	The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin to incorporate the further teachings of Lin and provide a socket grafting plugs system wherein at least one of the socket grafting plugs comprises a passing hole, the passing hole crossing the plug from the first cross section to the second cross section and having a diameter of at least 1.5 mm. Doing so would allow differently sized fasteners and screws to pass through the hold of the healing cap which can facilitate attaching the cap to the socket (Zadeh para. 0017).
 
In regards to claim 8, Zadeh in view of Lin discloses the system substantially as claimed.
Zadeh fails to teach a socket grafting plugs system wherein at least one of the socket grafting plugs comprises a sharp protrusion protruding from the second cross section, the protrusion being intended to be nailed into soft tissue zone and/or hard tissue zone, thus aiming to improve stabilization of the socket grafting plug in place. 
Lin does not explicitly teach a sharp protrusion protruding from the second cross section, but Lin teaches that the cap can be cut, ground, polished, or trimmed to customize it and change its size and shape (paras. 0015, 0036) and that the second cross section can be flat, curved, tilted or lumpy (124 in fig. 1; para. 0036) in order to be more properly fitted with the gingival surface (para. 0036). Thus, it would have been obvious to a person of ordinary skill in the art to try a sharp protrusion protruding from the second cross section, the protrusion being intended to be nailed into soft tissue zone and/or hard tissue zone, thus aiming to improve stabilization of the socket grafting plug in place (or any desired shape) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the 
 	The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin to incorporate the further teachings of Lin and provide a socket grafting plugs system wherein a sharp protrusion protruding from the second cross section, the protrusion being intended to be nailed into soft tissue zone and/or hard tissue zone, thus aiming to improve stabilization of the socket grafting plug in place. Doing so would allow the cap to be suited with the gingiva tissue (Lin, paras. 0036, 0047).

In regards to claim 16, Zadeh in view of Lin discloses the system substantially as claimed. Zadeh further teaches a socket grafting plugs system wherein at least one of the socket grafting plugs has a circular second cross section (para. 0020).

In regards to claim 17, Zadeh in view of Lin discloses the system substantially as claimed. Zadeh further teaches a socket grafting plugs system wherein at least one of the socket grafting plugs comprises a body portion having a regular surface (paras. 0013, 0020).

In regards to claim 19, Zadeh in view of Lin discloses the system substantially as claimed. Zadeh further teaches a socket grafting plugs system wherein at least one of the socket grafting plugs further comprises an element (4 in figs. 1A, 1B, 1D; para. 0017) configured .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (U.S. Application 2015/0157424 A1) in view of Lin (U.S. Application 2014/0178835 A1) as applied to claim 1 above, and further in view of and further in view of Han (KR 101446064 B1).
In regards to claim 9, Zadeh in view of Lin discloses the system substantially as claimed.
Zadeh in view of Lin fail to teach a socket grafting plugs system wherein at least one of the socket grafting plugs comprises at least one wing protruding from the first section or the body section, the wing being suitable to secure the plug to another tooth.
However, Han teaches at least at least one wing (140 in figs. 1, 2) protruding from the first section or the body section, the wing being suitable to secure the plug to another tooth (14 in fig. 2).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin to incorporate the teachings of Han and provide a socket grafting plugs system wherein at least one of the socket grafting plugs comprises at least one wing protruding from the first section or the body section, the wing being suitable to secure the plug to another tooth. Doing so would help stabilize and anchor the plug in the mouth (para. 0038).

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (U.S. Application 2015/0157424 A1) in view of Lin (U.S. Application 2014/0178835 A1) as applied to claim 1 above, and further in view of and further in view of Suttin et al (U.S. Application 2015/0173862).
In regards to claim 7, Zadeh in view of Lin discloses the system substantially as claimed. Zadeh in view of Lin fails to teach a socket grafting plugs system wherein each socket grafting plug comprises at least one mark configured to provide information about shape, size and/or the height of the socket grafting plug, although Lin does teach a mark (125 in fig. 1) configured to provide information about the positioning of the plug (para. 0037). 
However, Suttin et al teaches a socket grafting plugs system wherein each socket grafting plug comprises at least one mark configured to provide information about shape, size and/or the height of the socket grafting plug (Suttin para. 0006).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin to incorporate the teachings of Suttin et al and provide a socket grafting plug with at least one mark configured to provide information about shape, size and/or the height of the socket grafting plug. Doing so would help identify the component’s size and shape (Suttin para. 0006).

In regards to claim 10, Zadeh in view of Lin and further in view of Suttin et al discloses the system substantially as claimed. Suttin et al further teaches a socket grafting plugs system wherein the height of each socket grafting plug is defined by the distance between the first cross section and the second cross section (para. 0068, figs. 3B, 4B, 5B, 6B), the height being classified according to different heights (para. 0068).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed 

In regards to claim 11, Zadeh in view of Lin in view of Suttin et al discloses the system substantially as claimed. Zadeh and Lin fail to teach a socket grafting plugs system wherein the different heights are ten different heights. Suttin et al does not directly teach ten different heights but does teach the heights 3.0 mm, 4.0 mm, 6.0 mm and 8.0 mm (para. 0077) and teaches that manufacturers may make abutments in ten different sizes (para. 0006). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin by selecting from a system including socket grafting plugs in different heights to provide plugs that could fit a user more accurately, as such a modification is merely the change in size of a known part, and the results of such a modification would have been predictable, namely, providing for more accurately fitting plugs into a patient’s socket. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin in view of Suttin et al to incorporate the further teachings of Suttin et al and provide a socket grafting plugs system a socket grafting plugs system wherein the different heights are ten different heights. Doing so would help provide for more accurately fitting plugs for the sockets of a patient. 

In regards to claim 12, Zadeh in view of Lin and further in view of Suttin et al discloses the system substantially as claimed. Suttin et al does not directly teach the ten different heights 2.5 mm, 3.0 mm, 3.5 mm, 4.0 mm, 4.5 mm, 5.0 mm, 5.5 mm, 6.0 mm, 6.5 mm and 7.0 mm, but does teach the heights 3.0 mm, 4.0 mm, 6.0 mm and 8.0 mm (para. 0077) and teaches that manufacturers may make abutments in ten different sizes (para. 0006). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin by selecting from a system including socket grafting plugs in different heights to provide plugs that could fit a user more accurately, as such a modification is merely the change in size of a known part, and the results of such a modification would have been predictable, namely, providing for more accurately fitting plugs into a patient’s socket. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin in view of Suttin et al to incorporate the further teachings of Suttin et al and provide a socket grafting plugs system wherein the ten different heights are 2.5 mm, 3.0 mm, 3.5 mm, 4.0 mm, 4.5 mm, 5.0 mm, 5.5 mm, 6.0 mm, 6.5 mm and 7.0 mm. Doing so would help provide for more accurately fitting plugs for the sockets of a patient.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (U.S. Application 2015/0157424 A1) in view of Lin (U.S. Application 2014/0178835 A1) as applied to claim 1 above, and further in view of Morgan et al (U.S. Patent 5,499,918).
In regards to claim 13, Zadeh in view of Lin discloses the invention substantially as claimed. Zadeh in view of Lin fails to teach a socket grafting plugs system wherein a size of each socket grafting plug is defined by an equivalent diameter of the first cross section, wherein 
However, Morgan et al teaches a socket grafting plugs system wherein a size of each socket grafting plug is defined by an equivalent diameter of the first cross section, wherein the equivalent diameter is the maximum distance between two points belonging to the first cross section, this size being classified into different size categories (Col. 3 lines 64-67, col 4 lines 19-28).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin to incorporate the teachings of Morgan and provide a system wherein a size of each socket grafting plug is defined by an equivalent diameter of the first cross section, wherein the equivalent diameter is the maximum distance between two points belonging to the first cross section, this size being classified into different size categories. Doing so would provide several standard sizes of plug (Morgan col. 3 lines 64-67), which can be used to better fit the differently sized sockets of different patients.

In regards to claim 14, Zadeh in view of Lin in view of Morgan discloses the invention substantially as claimed. Morgan further teaches a system wherein the different size categories are at least three categories (Col. 3 lines 64-67, col 4 lines 19-28).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing caps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin in view of Morgan to incorporate the further teachings of Morgan and provide wherein the different size categories are at least three 

In regards to claim 15, Zadeh in view of Lin in view of Morgan discloses the invention substantially as claimed.  Morgan further teaches a system wherein the at least three categories include a second distance between 6.5 and 8.5 mm and a third distance between 9 and 12 mm (Col. 3 lines 64-67, col 4 lines 19-28 ; "b" is the First cross section and fits "second distance" (7 mm, 8mm) and third distance (10.5mm). 
Though Morgan does not directly teach a first distance between 4 and 6 mm, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan by selecting from a system including socket grafting plugs in different size categories to provide plugs that could fit a user more accurately, as such a modification is merely the change in size of a known part, and the results of such a modification would have been predictable, namely, providing for more accurately fitting plugs into a patient’s socket. The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadeh in view of Lin in view of Morgan to incorporate the further teachings of Morgan and provide wherein the at least three categories include a first distance between 4 and 6 mm, a second distance between 6.5 and 8.5 mm and a third distance between 9 and 12 mm. Doing so would result in socket grafting plugs that more accurately fit into the sockets of different patients.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (U.S. Application 2015/0157424 A1) in view of Lin (U.S. Application 2014/0178835 A1) as applied to claim 1 above, and further in view of and further in view of Alexandre (FR 3031667 A1).
In regards to claim 18, Zadeh in view of Lin discloses the invention substantially as claimed. Zadeh does not explicitly teach a system wherein the regular surface is expressed by a polynomic, exponential or logarithmic mathematical formula, or a combination thereof, but does teach plugs with a regular surface (paras. 0013, 0020). Thus, it would have been obvious to a person of ordinary skill in the art to try a plug with a body portion having a regular surface expressed by a polynomic, exponential or logarithmic mathematical formula, or a combination thereof in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system wherein at least one of the socket grafting plugs comprises a body portion having a regular surface expressed by a polynomic, exponential or logarithmic mathematical formula, or a combination thereof. Doing so would provide a surface that abuts the periphery to prevent the exchange of blood and fluids across the gingival sulcus to the inner area of the extraction site (Zadeh para. 0020).
Zadeh in view of Lin fails to teach a system with a mean roughness Ra lower than 10 µm.
However, Alexandre teaches with a mean roughness Ra lower than 10 µm (23 in Fig.
5; Abstract). The references and the claimed invention are considered to be analogous to the
claimed invention because they are in the same field of dental abutments. Therefore, it would
have been obvious to someone of ordinary skill in the art before the effective filing date of the
claimed invention to have modified Zadeh in view of Lin to incorporate
the teachings of Alexandre and provide with a mean roughness Ra lower than 10 pm. Doing
so would provide a smooth surface that abuts the periphery to prevent the exchange of blood and fluids across the gingival sulcus to the inner area of the extraction site (Zadeh para. 0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.N.H./Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772